Case 0:20-cv-61297-RKA Document 44-1 Entered on FLSD Docket 10/23/2020 Page 1 of 10




                        COMPOSITE
                        EXHIBIT “A”
                           The Powers of Attorney (PoAs)
                         (PoA-1, PoA-2, PoA-3, and PoA-4
Case 0:20-cv-61297-RKA Document 44-1 Entered on FLSD Docket 10/23/2020 Page 2 of 10
Case 0:20-cv-61297-RKA Document 44-1 Entered on FLSD Docket 10/23/2020 Page 3 of 10
Case 0:20-cv-61297-RKA Document 44-1 Entered on FLSD Docket 10/23/2020 Page 4 of 10
Case 0:20-cv-61297-RKA Document 44-1 Entered on FLSD Docket 10/23/2020 Page 5 of 10
Case 0:20-cv-61297-RKA Document 44-1 Entered on FLSD Docket 10/23/2020 Page 6 of 10
Case 0:20-cv-61297-RKA Document 44-1 Entered on FLSD Docket 10/23/2020 Page 7 of 10
Case 0:20-cv-61297-RKA Document 44-1 Entered on FLSD Docket 10/23/2020 Page 8 of 10




                                  LIMITED POWER OF ATTORNEY

   KNOW ALL MEN BY THESE PRESENTS, THAT PINNACLE CREDIT SERVICES, LLC (the “Grantor”)
   hereby designates RESURGENT CAPITAL SERVICES, L.P., with its offices at 55 Beattie Place, Suite 110,
   Greenville, SC 29601 (“Grantee”) as Grantor’s attomey-in-fact acting separately by or through any one or more
   of its respective directors, officers, managers, authorized employees or assignees, as the true and lawful
   attomey-in-fact for the Grantor and in the name, place and stead of the Grantor, with full power of substitution
   and revocation, with respect to any and all consumer credit accounts owned by Grantor as of the date of this
   agreement or acquired hereafter (the “Acquired Assets”).

    1. Effective Date; Duration. This limited power of attorney shall become effective April 18, 2016, to remain
    effective for the limited purposes set forth below until terminated by the Grantor or the duration of said
    limited power of attorney expires. This power of attorney shall continue until revoked or terminated in
    accordance with Paragraph 3.

    2 Powers.

          a.        To submit to the Clerks and/or Trustees of the various United States
          Bankruptcy Courts proceedings the requisite documentation required to effect the filing of or transfer
          of the ownership of the Proof of Claim or Notice of Appearance previously submitted with respect to
          the account included within the Acquired Assets (the “Portfolio Assets”) to Grantee or Grantee’s
          nominee. This authority includes the authority to submit a Declaration of Transferee of Proof of Claim
          Pursuant to FRBP 3001 (e) and Request for Special Notice, as part of the Notice of Transfer process to
          be submitted by the Transferee pursuant to such rale.

          b.          To ask, demand, recover, collect, receive, hold and possess all money, debts, dues, goods,
          wares, merchandise, chattel paper, effects, bonds, notes, checks, drafts, accounts, bank and other
          deposits, interest, dividends, stock certificates, securities, certificates of deposit, insurance benefits and
          proceeds, documents of title, personal and real property, tangible and intangible property and property
          rights, liquidated, unliquidated or contingent, which now are or hereafter shall be or become due,
          owing, payable or paid to the Grantor solely with respect to the Acquired Assets, and upon receipt
          thereof or of any part thereof to make, sign, execute, and deliver such receipts, releases or other
          discharges for the same as said attomey-in-fact shall deem proper.

          c.         To use, sell, exchange, and acquire, access and receive, and to bargain, contract, and agree
          for the lease, exchange, and acquisition of, and to take, receive, possess and manage any current or
          former Property of the Grantor. “Property” shall include, solely with respect to the Portfolio Assets, the
          U.S. Mail, overnights, postal or other deliveries, and any other electronic communications via internet
          or otherwise and related contracts or licenses,
          in each case only to the extent such Property was assigned to Sherman Originator III LLC under the
          Asset Purchase Agreement.




   Pinnacle-Resurgent LPOA (April 18, 2016)
Case 0:20-cv-61297-RKA Document 44-1 Entered on FLSD Docket 10/23/2020 Page 9 of 10




         d.         To market and sell, either at public or private sale, or exchange any part or parts
         of the Acquired Assets, including indebtedness or evidence thereof, including sales on credit, and for
         that purpose to execute and receive all promissory notes, bonds, mortgages, deeds of trust, security
         agreements, financing statements and such other documents or instruments as may be necessary or
         appropriate for the marketing, sale or exchange of any Acquired Assets, and to bargain, contract and
         agree with respect to the sale or exchange of such Acquired Assets; and to execute and deliver good and
         sufficient deeds, bills of sale, assignments, or other instruments or endorsements for the conveyance or
         transfer of the same; and to give receipts for all or any part of the purchase price or other consideration
         therefor.

         e.        To sign, endorse, present, collect, execute, acknowledge, deliver, receive and
         possess Grantor’s bank accounts listed in Exhibit A.

         £.         To enter into subordination agreements, intercreditor agreements, reinstatement
         agreements, “stand-still” and “stand-by” agreements, modification agreements, forbearance agreements,
         and other contracts having the effect of subordinating, modifying, renewing, restructuring or otherwise
         altering the rights, obligations or liabilities of the Grantor, solely with respect to any Acquired Assets.

         g.          To assign any Acquired Asset to an attorney for consideration of litigation,
         filing of a lawsuit, or other lawful action,

         h.         To introduce, execute, or file any court document, affidavit or statement
         required to introduce account information, business records or to describe a transfer of ownership of any
         Portfolio Assets.

   3. Termination. This instrument shall remain in force unless and until revoked in writing by Grantor, in
      Grantor’s sole and absolute discretion.

   4. Reliance. The attorney-in-fact and all persons dealing with the attomey-in-fact shall be entitled to rely
      upon this power of attorney so long as neither the attomey-in-fact, nor any person with whom the attomey-
      in-fact was dealing at the time of any act taken pursuant to this power of attorney, had received actual
      knowledge or written notice of the termination of the limited power of attorney by revocation or
      otherwise. Any action so taken, unless otherwise invalid or unenforceable, shall be binding on the Grantor
      and any assigns or transferee of the Grantor.

   5. Conies and Recordings. The Grantor hereby authorizes the attomey-in-fact appointed hereunder, by or
      through any of its directors or officers or by any of its other employees who are duly authorized to act on
      behalf of the attomey-in-fact, to (i) certify copies of this Power of Attorney as being hue and correct, (ii)
      record originals and certified copies of this Power of Attorney, (iii) certify, deliver and record certified
      copies and originals of the Power of Attorney, together with such legal descriptions or street addresses
      attached.

                     [Signatures included on following page.]




   Pinnacle-Resurgent LPOA (April 18, 2016)
Case 0:20-cv-61297-RKA Document 44-1 Entered on FLSD Docket 10/23/2020 Page 10 of 10




    IN WITNESS THEREOF, Grantor has executed this Limited Power of Attorney on this 18th day of
    April, 2016.




    STATE OF SOUTH CAROLINA
    COUNTY OF CHARLESTON

    On this, the 18™ day of April, 2016, the foregoing instrument was acknowledged before me, a notary public,
    in and for the State of South Carolina by Jon Mazzoli and Kevin Branigan, both personally known to me, by
    me duly sworn, did say that he/she was a duly authorized signatory for the entities referenced




    Pinnacle-Resurgent LPOA (April 18, 2016)
